Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the enablement requirement, because the disclosure, while being enabling for partial scope of claim limitation, does not reasonably provide enablement for full scope of claim under broadest reasonable interpretation of claim in view of specification. The full scope of claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In particular, claim 1 recites “determining whether a position of a current pixel is at a boundary at which a previous pixel or a next pixel is not positioned; determining smaller values between current pixel data and neighboring pixel data as padding data when the position of the current pixel is at the boundary; calculating the determined padding data and the current pixel data for respective colors to perform a subpixel rendering process; and outputting the rendered data to the panel driver.” Under broadest reasonable interpretation of claim term in view of specification, which is the plain meaning of claim term, “a boundary at which previous pixel or a next pixel is not positioned” comprises at least left, right, top and bottom boundaries of display area. In corresponding disclosure of pending application, all embodiments of disclosure are related to process of determining padding data for boundary pixel located at left boundary or right boundary of display area, wherein pixel located a left boundary determine smaller value between first pixel and second pixel adjacent to left boundary as padding data, and pixel located at a right boundary determine smaller value between last pixel and next to last pixel adjacent to right boundary as padding data (see fig. 4-9 and corresponding paragraphs 45-50) . The specification is silent with regard to whether pixel is located at a top or bottom boundary of display area, and is also silent with regard to how “smaller values between current pixel data and neighboring pixel data” and “padding data” shall be determined when pixel is located alone at top or bottom boundary of display area, or when pixel is located at more than one boundaries (i.e. top-left, top-right, bottom-left, bottom-right corner of display area) to enable one of ordinary skill in the art to make and/or use the invention. Hence full scope of claim 1 contains subject matter which was not enabled by disclosure of pending application. 
Claims 2-6 are rejected for dependency on rejected claim 1.
claim 4 recites limitation “determines smaller values for respective colors between first pixel data and second pixel data as padding data of the left boundary and renders the padding data of the left boundary and the first pixel data”, “determines smaller values for respective colors between M-th pixel data and (M-1)-th pixel data as padding data of the right boundary and renders the M-th pixel data and the padding data of the right boundary. 
Reviewing claim terms in view of specification, the full scope of claim term for “respective colors” includes red, green and blue pixel data, however, in all disclosed embodiments of pending application, the green color data of rendered pixel of P’1 or P’2 only has one to one correspondence with original green color data of P1 or P2 respectively, and is not rendered between padding data and boundary pixel data P1/P2. That is, the green color of rendered pixel P’1 correspond to green color of P1 only and is not rendered between padding data P0 or second pixel P2. The green color of rendered pixel P’2 correspond to green color of P2 only and is not rendered between padding data P0 or first pixel P1. Not all of red, green and blue data are rendered the same, and full scope of determines smaller values for respective colors between pixel data as padding data, and rendering the padding data with left/right boundary pixel data for each of respective colors are not disclosed to enable on of ordinary skill in the art to make and use the same (see illustration from example embodiment as in below).

    PNG
    media_image1.png
    952
    914
    media_image1.png
    Greyscale



Claim 7 recites determining whether a position of a current pixel is at a boundary at which a previous pixel or a next pixel is not positioned; comparing smaller values between current pixel data and neighboring pixel data; determining the smaller values as padding data when the position of the current pixel is at the boundary; and calculating the determined padding data and the current pixel data for respective colors to perform a subpixel rendering process. Under broadest reasonable interpretation of claim term in view of specification, which is the plain meaning of claim term, “a boundary at which previous pixel or a next pixel is not positioned” comprises at least left, right, top and bottom boundaries of display area. In corresponding disclosure of pending application, all embodiments of disclosure are related to process of determining padding data for boundary pixel located at left boundary or right boundary of display area, wherein pixel located a left boundary determine smaller value between first pixel and second pixel adjacent to left boundary as padding data, and pixel located at a right boundary determine smaller value between last pixel and next to last pixel adjacent to right boundary as padding data (see fig. 4-9 and corresponding paragraphs . The specification is silent with regard to whether pixel is located at a top or bottom boundary of display area, and is also silent with regard to how “smaller values between current pixel data and neighboring pixel data” and “padding data” shall be determined when pixel is located alone at top or bottom boundary of display area, or when pixel is located at more than one boundaries (i.e. top-left, top-right, bottom-left, bottom-right corner of display area) to enable one of ordinary skill in the art to make and/or use the invention. Hence full scope of claim 7 contains subject matter which was not enabled by disclosure of pending application. 
Claim 8-11 are rejected for dependency on rejected claim 7.
In addition, claim 10 recites “when the current pixel is a first pixel immediately neighboring a left boundary of an active area, smaller values for respective colors the padding data of the left boundary and the first pixel data are rendered, and when the current pixel is the last M-th pixel immediately neighboring a right boundary of the active area, smaller values for respective colors between M-th pixel data and (M-1)-th pixel data are determined as padding data of the right boundary and the M-th pixel data and the padding data of the right boundary are rendered.” 
Reviewing claim term in view of specification, the full scope of claim for “respective colors” includes red, green and blue pixel data, however, in all disclosed embodiments of pending application, the green color data of rendered pixel of P’1 or P’2 only has one to one correspondence with original green color data of P1 or P2 respectively, and is not rendered between padding data and boundary pixel data P1/P2. That is, the green color of rendered pixel P’1 correspond to green color of P1 only and is not rendered between padding data P0 or second pixel P2. The green color of rendered pixel P’2 correspond to green color of P2 only and is not rendered between padding data P0 or first pixel P1. Not all of red, green and blue data are rendered the same, and full scope of determines smaller values for respective colors between pixel data as padding data, and rendering the padding data with left/right boundary pixel data for each of respective colors are not disclosed to enable on of ordinary skill in the art to make and use the same (see illustration from example embodiment as in below).

    PNG
    media_image1.png
    952
    914
    media_image1.png
    Greyscale





Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for certain scope of claim. In particular, the full scope of claim language covering the following subject matter were not enabled: 
-- determining both of ‘smaller data’ and ‘luminance values’ for respective colors between first and second pixel data neighboring a boundary as padding data. The specification did not disclose how both “smaller data” and “luminance values” of “respective colors” may be used as padding data at the same time, as it is unclear what smaller data and luminance constitute for respective colors and how two different value may be used as padding data for one color. The specification provides enablement for “comparing luminance data of a first pixel and a second pixel neighboring a boundary, for luminance data of each color, determining the smaller luminance data between the luminance data of the first pixel and the luminance data of the second pixel of respective color as padding data” OR “comparing gradation data of a first pixel and a second pixel neighboring a boundary, for gradation data of each color, determining the smaller gradation data between the gradation data of the first pixel and the gradation data of the second pixel of respective color as padding data”.
-- rendering the padding data and any one of the first and second pixel data immediately neighboring the boundary for respective colors. In all disclosure of pending application (paragraphs 47-52), padding data is only rendered with the first pixel data immediately neighboring the boundary and not rendered with the second pixel data. Hence the disclosure fails to provide enablement of how padding is rendered with the second pixel data or both the first and second pixel data at the same time. In any of the first and second pixel data for respective colors are not disclosed to enable on of ordinary skill in the art to make and use the same (see illustration from example embodiment as in below).

    PNG
    media_image1.png
    952
    914
    media_image1.png
    Greyscale

Claim 13 is rejected for dependency on rejected claim 12, in addition, claim 13 further specifies comparing respective red, blue, green color data of first and second pixel, and determining smaller red, blue, green color data as padding data, and claim 13 is dependent on claim 12 which specify rending padding data and any one of first and second pixel data for respective colors. As noted above in rejection of claim 12, green 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “comparing smaller values between current pixel data and neighboring pixel data, determining the smaller values as padding data…”, that is, ‘smaller values’ of current pixel data and ‘smaller values’ of neighboring pixel data is ‘compared’, it is unclear what constitute ‘smaller values’.
Claims 8-11 are rejected for dependency on rejected claim 7.
	Claim 12 recites “determining one or both of smaller data or luminance values for respective colors between first and second pixel data neighboring a boundary as padding data. The claim contain multiple terms covering different scope with no definite relationship as regard to which term modifies or limits other term. In particular, it is unclear the padding data is determined between “respective colors”, between “data”, 
	Claim 13 is rejected for dependency on rejected claim 12. 

While corresponding specification in fig. 4-9, paragraphs 45-50 of pending applications contains subject matter which were not disclosed by currently cited prior arts,  patentability and prior art rejections of dependent claims 4, and 10 cannot be fully determined without ascertaining definite scope of aforementioned claims and corresponding independent claims 1, 7 and, 12 to overcome all 35. U.S.C. 112 rejections above.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0122283 A1 (hereinafter “Kim”), in view of Kikuchi et al., US 2016/0189354 A1 (hereinafter “Kikuchi”).
Regarding claim 1, Kim discloses a display device (fig. 1, paragraphs 51-56, display device), comprising:
a panel (fig. 1, paragraph 51, display panel 100) in which each pixel is composed of subpixels of at least two colors from among three colors and has a different subpixel arrangement structure from those of pixels neighboring in a vertical direction and a horizontal direction (fig. 3B, fig. 5, paragraphs 73-80, pixel comprising subpixels of two colors from among red, green, and blue color, having different structure from neighboring pixel in vertical and horizontal direction);

    PNG
    media_image2.png
    1122
    1081
    media_image2.png
    Greyscale

a panel driver for driving the panel; and a processor (fig. 1, panel driver and image processor, 200, 300, 500, paragraph 51) configured for
determining whether a position of a current pixel is at a boundary at which a previous pixel or a next pixel is not positioned (paragraph 5, “In a boundary (hereinafter, also referred to as an edge portion) of a display panel which has a curved ;
determining a dimming data of current pixel data as padding data when the position of the current pixel is at the boundary (paragraphs 61-68, fig. 11, paragraphs 94-101, “perform a dimming operation for the first input image data ID1 corresponding to the boundary pixel based on the pixel arrangement data AD”, dummy data setter determine the dummy data as dimmed first input image data, and rendering the dummy data and input image data of boundary pixel as output. Herein the dummy data corresponding to claimed padding data, and is set to a dimmed value of current pixel data).
calculating the determined padding data and the current pixel data for respective colors to perform a subpixel rendering process; and outputting the rendered data to the panel driver (paragraph 56, “The image processor 500 may set image data of the inactive region to dummy data and may perform a rendering operation .
Kim does not disclose specifically determining smaller values between current pixel data and neighboring pixel data as padding data. In other word, while both Kim and pending application discloses rending boundary pixel with padding data, Kim and pending application differs in that the pending application uses smaller value of boundary pixel and neighboring pixel as padding data, while Kim discloses using the dimmed value of boundary pixel as padding data. 
In similar field of endeavor of determining dimmed value for a current pixel, Kikuchi discloses the concept of determining smaller values between current pixel data and neighboring pixel data as dimmed pixel value (claim 6, “wherein the dimmed-image generator replaces a pixel value of a pixel selected from a plurality of pixels of the image and pixel values of peripheral pixels excluding the selected pixel within a prescribed area including the selected pixel with a smallest pixel value of the peripheral pixels, to generate the dimmed image.”, paragraph 120 “the pixels in a prescribed area 31 that includes a pixel (target pixel) 30 selected from the image for which smallest RGB values have been selected, excluding the target pixel 30, are determined to be the peripheral pixels, and the pixel values of the target pixel 30 and the peripheral pixels are substituted by the smallest RGB value of the peripheral pixels. 
Kim discloses the concept of providing dimmed value of boundary pixel as padding data for sub-pixel rendering, in similar field of endeavor of determining dimmed value of pixel data, Kikuchi discloses the concept of determining smaller values between current pixel data and neighboring pixel data as dimmed pixel value. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Kikuchi of determining dimming value of current pixel as smaller pixel data between current pixel and neighboring pixel as dimming value, into the device of Kim for rending dimming value of current pixel as padding data with current pixel for boundary pixels, such that the padding data of Kim is determined as smaller value between current pixel data and neighboring pixel data. Such is incorporation of a known concept into a known art to yield predictable result, the result would have been predictable and would result in determining smaller values between current pixel data and neighboring pixel data as padding data, while achieving the same function of rendering subpixel of pixel on boundary of display area with padding data for improved viewing experience.

claim 2, Kim in view of Kikuchi discloses the display device of claim 1, wherein the processor is further configured to: compare the current pixel data with the neighboring pixel data for respective colors; and determine smaller gradation values or luminance values for the respective colors as the padding data (Kikuchi, paragraph 120, “the pixels in a prescribed area 31 that includes a pixel (target pixel) 30 selected from the image for which smallest RGB values have been selected”, i.e. RGB values among peripheral pixels are compared to select smallest pixel data. Here RGB values correspond to luminance or gradation data of respective colors, see also Kim paragraph 79, performing dimming for each respective colors based on boundary condition). 
Regarding claim 5, Kim in view of Kikuchi discloses the display device of claim 1, wherein the panel has a structure in which a first pixel composed of green and red subpixels and a second pixel composed of green and blue subpixels are alternately arranged in the horizontal direction and the vertical direction (see Kim, fig. 3B, fig. 5, paragraphs 73-80, pixel comprising red/green subpixels and pixels comprising blue/green subpixels alternately arranged in horizontal and vertical direction).
Regarding claim 6, Kim in view of Kikuchi discloses the display device of claim 1, wherein the processor includes an image processor (Kim, fig. 1, fig. 2, paragraph 51, image process 500).
Regarding claim 7, Kim discloses a rendering method of a display device (fig. 1, paragraphs 51-56, display device), comprising:
determining whether a position of a current pixel is at a boundary at which a previous pixel or a next pixel is not positioned (paragraph 5, “In a boundary (hereinafter, also referred to as an edge portion) of a display panel which has a curved side and includes sub-pixels arranged in a pentile matrix structure, problems that a band of a specific color (hereinafter, also referred to as a color band) is visible may occur.”, paragraph 56, “The image processor 500 may set image data of the inactive region to dummy data and may perform a rendering operation for a boundary pixel using the image data of the inactive region (i.e., the dummy data) to generate the output image data OD. Here, the boundary pixel indicates a pixel located in the active region and adjacent to the inactive region. Thus, the image processor 500 may perform the rendering operation for the boundary region between the active region and the inactive region (i.e., the boundary pixel) using the dummy data of the inactive region. Therefore, the image processor 500 may prevent a problem that a color band is visible, the color band problem may occur in the display panel 100 having the pentile matrix structure.”);
determining a dimming data of current pixel data as padding data when the position of the current pixel is at the boundary (paragraphs 61-68, fig. 11, paragraphs 94-101, “perform a dimming operation for the first input image data ID1 corresponding to the boundary pixel based on the pixel arrangement data AD”, dummy data setter determine the dummy data as dimmed first input image data, and rendering the dummy data and input image data of boundary pixel as output. Herein the dummy data corresponding to claimed padding data, and is set to a dimmed value of current pixel data).
calculating the determined padding data and the current pixel data for respective colors to perform a subpixel rendering process (paragraph 56, “The image processor 500 may set image data of the inactive region to dummy data and may perform a rendering operation for a boundary pixel using the image data of the inactive region (i.e., the dummy data) to generate the output image data OD.”, fig. 11, paragraphs 94-101, performing dimming operation for boundary pixel, set second input image data to dummy data, i.e. padding data, perform rendering operation for the boundary pixel based on the first luminance data, i.e. current boundary pixel data, and second luminance data, i.e. dimmed dummy or padding data, display image).
Kim does not disclose specifically comparing smaller values between current pixel data and neighboring pixel data; determining smaller values between current pixel data and neighboring pixel data as padding data. In other word, while both Kim and pending application discloses rending boundary pixel with padding data, Kim and pending application differs in that the pending application uses smaller value of boundary pixel and neighboring pixel as padding data, while Kim discloses using the dimmed value of boundary pixel as padding data. 
In similar field of endeavor of determining dimmed value for a current pixel, Kikuchi discloses the concept of comparing neighboring pixel data and determining smaller values between current pixel data and neighboring pixel data as dimmed pixel value (claim 6, “wherein the dimmed-image generator replaces a pixel value of a pixel selected from a plurality of pixels of the image and pixel values of peripheral pixels excluding the selected pixel within a prescribed area including the selected pixel with a smallest pixel value of the peripheral pixels, to generate the dimmed image.”, paragraph 
Kim discloses the concept of providing dimmed value of boundary pixel as padding data for sub-pixel rendering, in similar field of endeavor of determining dimmed value of pixel data, Kikuchi discloses the concept of determining smaller values between current pixel data and neighboring pixel data as dimmed pixel value. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Kikuchi of determining dimming value of current pixel as smaller pixel data between current pixel and neighboring pixel as dimming value, into the method of Kim for rending dimming value of current pixel as padding data with current pixel for boundary pixels, such that the padding data of Kim is determined as smaller value between current pixel data and neighboring pixel data. Such is incorporation of a known concept into a known art to yield predictable result, the result would have been predictable and would result in comparing smaller values between current pixel data and neighboring pixel data; determining smaller values between current pixel data and neighboring pixel data as padding data, while achieving the same function of rendering subpixel of pixel on boundary of display area with padding data for improved viewing experience.
Regarding claims 8, Kim in view of Kikuchi discloses the rendering method of claim 7, wherein comparing smaller values between current pixel data and neighboring pixel data includes: comparing the current pixel data with the neighboring pixel data for respective colors (Kikuchi, paragraph 120, “the pixels in a prescribed area 31 that includes a pixel (target pixel) 30 selected from the image for which smallest RGB values have been selected”, i.e. RGB values among peripheral pixels are compared to select smallest pixel data. Here RGB values correspond to luminance or gradation data of respective colors).
Regarding claims 9, Kim in view of Kikuchi discloses the rendering method of claim 8, wherein determining the smaller values as padding data includes: determining the smaller values for the respective colors as the padding data (see combination as made in rejection of claim 7, see also Kikuchi, paragraph 120, ““the pixels in a prescribed area 31 that includes a pixel (target pixel) 30 selected from the image for which smallest RGB values have been selected”, i.e. RGB values among peripheral pixels are compared to select smallest pixel data. Here RGB values correspond to smaller value of respective colors, which is used as dimming data and padding data in Kim as made in combination of arts, see also Kim paragraph 79, performing dimming for each respective colors based on boundary condition). 
claim 11, Kim in view of Kikuchi discloses the rendering method of claim 9, wherein the respective colors include red, green, and blue (see combination as made in rejection of claim 7, see also Kikuchi, paragraph 120, ““the pixels in a prescribed area 31 that includes a pixel (target pixel) 30 selected from the image for which smallest RGB values have been selected”, here RGB values correspond to red, green and blue colors, see also Kim paragraph 79, performing dimming for each respective colors based on boundary condition).
Regarding claim 12, Kim discloses a rendering method of a display device (fig. 1, paragraphs 51-56, display device), comprising:
determining whether a position of a current pixel is at a boundary at which a previous pixel or a next pixel is not positioned (paragraph 5, “In a boundary (hereinafter, also referred to as an edge portion) of a display panel which has a curved side and includes sub-pixels arranged in a pentile matrix structure, problems that a band of a specific color (hereinafter, also referred to as a color band) is visible may occur.”, paragraph 56, “The image processor 500 may set image data of the inactive region to dummy data and may perform a rendering operation for a boundary pixel using the image data of the inactive region (i.e., the dummy data) to generate the output image data OD. Here, the boundary pixel indicates a pixel located in the active region and adjacent to the inactive region. Thus, the image processor 500 may perform the rendering operation for the boundary region between the active region and the inactive region (i.e., the boundary pixel) using the dummy data of the inactive region. Therefore, the image processor 500 may prevent a problem that a color band is visible, the color band problem may occur in the display panel 100 having the pentile matrix structure.”);
determining a dimming data for respective colors of a first pixel data neighboring a boundary as padding data (paragraphs 61-68, fig. 11, paragraphs 94-101, “perform a dimming operation for the first input image data ID1 corresponding to the boundary pixel based on the pixel arrangement data AD”, dummy data setter determine the dummy data as dimmed first input image data, and rendering the dummy data and input image data of boundary pixel as output. Herein the dummy data corresponding to claimed padding data, and is set to a dimmed value of current pixel data, see also paragraph 79, performing dimming for each respective colors based on boundary condition).
rendering the padding data and the first pixel data immediately neighboring the boundary for respective colors (paragraph 56, “The image processor 500 may set image data of the inactive region to dummy data and may perform a rendering operation for a boundary pixel using the image data of the inactive region (i.e., the dummy data) to generate the output image data OD.”, fig. 11, paragraphs 94-101, performing dimming operation for boundary pixel, set second input image data to dummy data, i.e. padding data, perform rendering operation for the boundary pixel based on the first luminance data, i.e. current boundary pixel data, and second luminance data, i.e. dimmed dummy or padding data, display image).
Kim does not disclose specifically determining one or both of smaller data or luminance values for respective colors between first and second pixel data neighboring a boundary as padding data. In other word, while both Kim and pending application discloses rending boundary pixel with padding data, Kim and pending application differs in that the pending application uses smaller value of boundary pixel 
In similar field of endeavor of determining dimmed value for a target pixel, Kikuchi discloses the concept of determining one or both of smaller data or luminance values for respective colors between first and second pixel data of neighboring pixels as dimmed pixel value (claim 6, “wherein the dimmed-image generator replaces a pixel value of a pixel selected from a plurality of pixels of the image and pixel values of peripheral pixels excluding the selected pixel within a prescribed area including the selected pixel with a smallest pixel value of the peripheral pixels, to generate the dimmed image.”, paragraph 120 “the pixels in a prescribed area 31 that includes a pixel (target pixel) 30 selected from the image for which smallest RGB values have been selected, excluding the target pixel 30, are determined to be the peripheral pixels, and the pixel values of the target pixel 30 and the peripheral pixels are substituted by the smallest RGB value of the peripheral pixels. By making full use of the data of the peripheral pixels as described above, the pixel values of objects with the same distance to the imaging device 10 but with varying pixel values, such as the wall and window of a building, can be substituted by the same pixel value. The prescribed area 31 may be determined as desired. The prescribed area may be, for example, an area composed of nine pixels in total encompassing the target pixel 30 as the center.”, that is, determining a smallest values among pixels in peripheral of each other as dimming value).
Kim discloses the concept of providing dimmed value of boundary pixel as padding data for sub-pixel rendering, in similar field of endeavor of determining dimmed determining one or both of smaller data or luminance values for respective colors between first and second pixel data of neighboring pixels as dimmed pixel value, while achieving the same function of rendering subpixel of pixel on boundary of display area with padding data for improved viewing experience.
Regarding claim 13, Kim in view of Kikuchi discloses the method of claim 12, wherein, first red data, first green data, and first blue data included in the first pixel data are respectively compared with second red data, second green data, and second blue data included in the second pixel data, and smaller red data between the first red data and the second red data, smaller green data between the first green data and the second green data, and smaller blue data between the first blue data and the second blue data are determined as the padding data (see combination as made in Kim in view of Kikuchi, in particular, Kim discloses in paragraph 79 for generating dimming data as padding data for respective red, green, or blue sub-.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kikuchi, as applied in claims above, and in further view of Yang et al., US 2021/0035526 A1 (hereinafter “Yang”).
Regarding claim 3, Kim in view of Kikuchi discloses the display device of claim 1. Kim in view of Kikuchi, while specifically addressing handling rendering of pixel at boundary, does not particularity state that rendering is performed for pixel not at boundary as well, i.e. wherein the processor is further configured to calculate the current pixel data and the neighboring pixel data for the respective colors to perform the subpixel rendering process when the position of the current pixel is not at the boundary.
It is well known however, that subpixel rendering may be performed for pixels by calculating pixel data and neighboring pixel data for respective colors regardless whether pixel is located a boundary, such as disclosed by Yang (paragraph 68, To generate the rendered subpixel datum sprD_c1 for the red target subpixel tgSPX[a, b]_c1, the red color values of the red input point (inPT(x, y)_c1) and its 8 adjacent red 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of calculation pixel data of neighboring pixels for respective colors to generate rendered data, such as disclosed by Yang, into the display device of Kim in view of Kikuchi, to constitute wherein the processor is further configured to calculate the current pixel data and the neighboring pixel data for the respective colors to perform the subpixel rendering process when the position of the current pixel is not at the boundary, to achieve the predictable result of allowing input image data to be rendered to display on device of different resolution or different pixel layout (Yang, paragraph 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694